                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                       :

               Plaintiff,                       :           Case No. 3:18-CR-186

       vs.                                      :
                                                            JUDGE THOMAS M. ROSE
BRIAN HIGGINS                                   :

            Defendant.                 :
______________________________________________________________________________

                        MOTION TO CONTINUE TRIAL
______________________________________________________________________________
       Now comes Defendant, Brian Higgins, through Counsel, and respectfully moves the Court

to continue the Trial currently scheduled to commence on March 29, 2021.

                                 MEMORANDUM IN SUPPORT

       As grounds for this Motion, Mr. Higgins is charged in a multi-count second superseding

indictment for Mail Fraud (18 U.S.C. §1341) and Witness Tampering and Intimidation (18

U.S.C.§§1512 (d)(1), 1513(e).

       As part of the Discovery received by the Defense, are several documents related to the

Insurance Claim at the center of these charges. These documents require Expert testimony to

adequately challenge the allegations against Mr. Higgins.

       Accordingly, the undersigned Counsel have identified an Expert in the Insurance industry

who will need time to review the pertinent documents and render a report. This will take time,

as the Government is entitled to challenge the findings and obtain their own Expert.

       We, the undersigned Counsel, represent to the Court that we have discussed the need for

this continuance with Mr. Higgins, and that by requesting this continuance, the time period from
the filing of this Motion to the new trial date, is excludable pursuant to the Speedy Trial Act (18

U.S.C. §3161(h)(7)(A)).

       Given these circumstances, failure to grant the continuance would deny Mr. Higgins the

reasonable time necessary that the Defense Expert needs to prepare a report and for the

Government to respond accordingly.

       WHEREFORE, Brian Higgins, through Counsel, respectfully requests that the Court

continue the scheduled trial date of March 29, 2021, to a future date. (At the hearing on March

10, 2021, during the colloquy on this request with Mr. Higgins, Counsel will have a copy of this

same motion, including a signature line for Mr. Higgins).


                                                      Respectfully submitted,

                                                      /s/Tamara S. Sack
                                                      Tamara S. Sack (OSC#71163)
                                                      130 West Second Street, Suite 310
                                                      Dayton, Ohio 45402
                                                      Ph: (513) 225-2887
                                                      tsacklaw@gmail.com

                                                      /s/Paul M. Laufman
                                                      Paul M. Laufman (OSC#66667)
                                                      Laufman & Napolitano, LLC
                                                      4310 Hunt Road
                                                      Cincinnati, OH 45242
                                                      Ph: (513) 621-5563
                                                      plaufman@In-lawfirm.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that I filed the foregoing Motion to Continue utilizing the United States
District Court’s E-Filing CM/ECF system on the 1st day of March 2021.

                                                      /s/Tamara S. Sack
                                                      Tamara S. Sack

                                                 2
